             Case 3:17-cr-00533-EMC Document 1738 Filed 05/10/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 LINA Y. PENG (NYBN 5150032)
   Assistant United States Attorney
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-6840
 8        FAX: (415) 436-7234
          Kevin.Barry@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   CASE NO. 17-CR-533-EMC
                                                    )
15           Plaintiff,                             )   ORDER DENYING DEFENDANT’S MOTION
                                                    )   TO MODIFY CONDITIONS OF RELEASE (ECF
16      v.                                          )   NO. 1610)
                                                    )
17   DAMIEN DAVID CESENA et al.,                    )
                                                    )
18           Defendants.                            )
                                                    )
19

20           Defendant Damien Cesena has moved the Court to allow modify the condition of his pretrial
21 release that prohibits him from associating with members of the Hells Angels. ECF No. 1610.

22 Specifically, he has requested authorization to associate with Hells Angels Sonoma County member

23 Sean Penna. Having considered the briefing and the argument by the parties, as well as the Court’s prior

24 orders in this case and for the same reasons set forth in previous orders, the Court DENIES IN PART the

25 motion. Mr. Cesena may attend Mr. Penna’s wedding and may meet Mr. Penna’s child once he or she is

26 born. Mr. Cesena may not otherwise associate with Mr. Penna.
27 //

28 //


     17-CR-533-EMC
30
            Case 3:17-cr-00533-EMC Document 1738 Filed 05/10/21 Page 2 of 2




 1         The limited exceptions to the non-association condition that the Court has previously granted

 2 remain in place.

 3         IT IS SO ORDERED.

 4

 5 Dated: May 10, 2021                                 __________________________________
                                                       HON. SALLIE KIM
 6                                                     United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     17-CR-533-EMC
30
